NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

STACY ENID HERNANDEZ,                            No. 12-56865

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02911-CAS-
                                                 FFM
  v.

RECONTRUST COMPANY NA; et al.,                   MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Stacy Enid Hernandez appeals pro se from the district court’s judgment

dismissing her action alleging Truth in Lending Act (“TILA”) claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Cervantes v.

Countrywide Home Loans Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We may

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm on any ground supported by the record, Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Hernandez’s TILA claim for rescission

as time-barred because Hernandez did not file her action within three years of the

alleged violation. See McOmie-Gray v. Bank of Am. Home Loans, FKA, 667 F.3d

1325, 1326 (9th Cir. 2012) (15 U.S.C. § 1635(f) is an absolute three-year bar on

rescission actions under TILA, regardless of when the borrower sends notice of

rescission). Dismissal of Hernandez’s TILA claim for damages was also proper

because the claim was time-barred and Hernandez did not properly allege due

diligence. See 15 U.S.C. § 1640(e) (an action for damages under TILA must be

brought within one year of the alleged violation); Cervantes, 656 F.3d at 1045

(equitable tolling applies “in situations where, despite all due diligence, the party

invoking equitable tolling is unable to obtain vital information bearing on the

existence of the claim” (citation and internal quotation marks omitted)).

      We deny Hernandez’s request for reconsideration of the denial of her

petition for writ of mandamus, which is set forth in her opening brief.

      AFFIRMED.




                                           2                                      12-56865